The reply filed on 5 January 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The response fails to address the objections to the specification set forth at page2 of the Office action issued 5 October 2021. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.
							/BENNY T LEE/                                                                                                PRIMARY EXAMINER 
ART UNIT 2843                                                                                                        
B. Lee